DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 8, 2019.  These drawings are unacceptable.
The drawings are objected to due to the following reasons:
In Fig. 1, it is unclear if a connecting member is present.  It is unclear how there can be connecting member contiguous to the visor when it appears that only the visor is present;
Due to the use of solid lines for the visor, helmet, and mount in Fig. 1, the order of the components depicted in Fig. 1 is unclear.  For example, it is unclear if the visor is positioned at the front of the helmet and mount or positioned behind one or more of the helmet and mount and then extending out from behind the components.  Alternatively, it is unclear if the visor as depicted in Fig. 1 is meant to be a hollow frame (e.g., a wire frame) as the components positioned seemingly behind the visor are fully visible through it.  To overcome this objection, it is suggested that the solid body components in Fig. 1 be depicted so as to accurately illustrate the layered order and positioning with respect to one another.
In light of the depiction of the visor in Fig. 1, it is unclear if Fig. 3 is meant to depict a cutaway or section view of the visor as the appearance of the visor 
The sectional view presented in Fig. 4 is improperly depicted in the drawings, as it is unclear exactly where the sectional view is being taken with respect to the other views.  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. See 37 CFR 1.84(h)(3);
Fig. 4 includes a lead line that does not have a corresponding reference character; 
In Fig. 4, the cutaway components with which first and second lip members 32, 34 contact are not labeled.  It is suggested that appropriate reference characters be added to accurately designate these structures (e.g., one or more portions of mounting shroud 40); and
Fig. 4 is further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference character “39” associated with a “center” as described in the description at [025].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification – Abstract
The abstract of the disclosure is objected to because:
The first sentence is an incomplete sentence.  It is suggested that the phrase “that is configured” at line 1 should instead read “is configured”; and
At line 3, “include” should instead read “includes”.  
Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The use of the term WILCOX® at paragraph [003], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology (if applicable); furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.  The specification does not provide proper antecedent basis for the “keeper” recited in claim 2.  For the purposes of examination, the “keeper” will be interpreted as a portion of the central attachment member.
Claim Objections
Claim 3 is objected to because at line 2, “said body” should instead read “said visor body” to agree with the previously introduced term.  Applicant is respectfully encouraged to use consistent terminology throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “said first recess and said second recess configured to receive a portion of said first lip member and said second lip member therein” at lines 2-3.  It is unclear which recess receives which lip member.  For example, based on the language of the claim, it is unclear if the first and second recesses each receive a portion of one of the first and second lip members, if the first and second recesses each receive a portion of both the first and second lip members, or if the first and second recesses receive the first and second lip members, respectively.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  For the purposes of examination, the limitation will be interpreted as meaning that the first and second recesses receive the first and second lip members, respectively.
Claim 9 recites the limitation “so as to facilitate engagement of the first lip member and second lip member with the first recess and second recess” at lines 2-4.  It is unclear how the first and second lip members can engage with first and second recesses as a recess is a void or space, not a structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  For the purposes of examination, the limitation will be interpreted as the first and second lip members engaging with the mounting shroud at the first and second recesses. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,170,084 to Gordon et al. (hereinafter, “Gordon”).
Regarding claim 1, Gordon teaches a visor assembly (Figs. 6 & 6A; visor (510) and socket (640)) that is configured to be releasably secured to a helmet (Abstract) wherein the visor assembly comprises: a visor body (visor (510)), said visor body having an upper surface and a lower surface (See Annotated Fig. 6 below; upper and lower surfaces of visor (510)), said visor body having a front end and a rear end (See Annotated Fig. 6 below; front and rear ends of visor (510)), said visor body having at least one perimeter edge configured to define a shape of the visor body (perimeter edge of visor (510) defines a shape of the visor), said visor body having a central attachment member (coupling mechanism (520)), said central attachment member being contiguously formed with said visor body (coupling mechanism (520) is coupled to body of visor (510); See Col. 3, lines 28-29); and wherein said central attachment member is configured to releasably secure to a portion of the helmet so as to provide securing of the visor assembly (coupling mechanism (520) is structurally capable of releasably securing visor (510) to helmet; Figs. 6A & 6; Col. 3, lines 32-37).

    PNG
    media_image1.png
    533
    679
    media_image1.png
    Greyscale

Annotated Fig. 6
Regarding claim 2, Gordon teaches wherein said central attachment member (520) further includes a keeper (Fig. 5; set of snaps (530)), said keeper being configured to facilitate releasable securing of the visor body to the helmet (set of snaps (530) are structurally capable of facilitating releasable securing of visor (510) to helmet).
Regarding claim 3, Gordon teaches wherein said central attachment member (520) extends between said front end of said visor body and said rear end of said body (See Annotated Fig. 6 above; coupling mechanism (520) extends between a front end and a rear end of visor (510)).
Regarding claim 4, Gordon teaches wherein said central attachment member (520) is centrally located on said visor body (Figs. 5, 6A, and 6; coupling mechanism (520) is centrally located on visor (510)).
claim 5, Gordon teaches a visor assembly (Figs. 6 & 6A; visor (510) and socket (640)) that is configured to be releasably secured to a helmet (Abstract) so as to shield a face of a wearer of the helmet (visor (510) is structurally capable of shielding a face of a wearer) wherein the visor assembly comprises: a visor body (visor (510)), said visor body having an upper surface and a lower surface (See Annotated Fig. 6 above; upper and lower surfaces of visor (510)), said visor body having a front end and a rear end (See Annotated Fig. 6 above; front and rear ends of visor (510)), said visor body having a left perimeter edge (See Annotated Fig. 6A below; left edge of visor (510)), a right perimeter edge (right edge of visor (510)) and a front perimeter edge (front edge of visor (510)) being contiguously formed so as to define a shape of the visor body (edges are contiguously formed and define shape of visor (510)); a central attachment member (coupling mechanism (520)), said central attachment member being contiguously formed with said visor body (coupling mechanism (520) is coupled to body of visor (510); See Col. 3, lines 28-29), said central attachment member having a first end (end of coupling mechanism (520) attached to visor body (510)) and a second end (end of coupling mechanism (520) having set of snaps (530)); said second end of said central attachment member being configured to releasably secure the visor body to the helmet (second end of coupling mechanism (520) is structurally capable of releasably securing visor (510) to helmet; Figs. 6A & 6; Col. 3, lines 32-37).

    PNG
    media_image2.png
    566
    660
    media_image2.png
    Greyscale

Annotated Fig. 6A
Regarding claim 6, Gordon teaches a mounting shroud (socket (640)), said mounting shroud being operably secured to a front area of the helmet (Figs. 6A & 6; socket (640) is operably secured to a front area of helmet).
Regarding claim 7, Gordon teaches wherein the central attachment member (coupling mechanism 520) further includes a first lip member and a second lip member (Fig. 5; set of snaps (530)), said first lip member and said second lip member being perpendicular to said central attachment member (set of snaps (530) extend out perpendicular to end of coupling mechanism (520)), said first lip member and said second lip member being operable to engage a portion of the mounting shroud (set of snaps (530) engage socket (640); Col. 3, lines 38-39).
claim 8, Gordon teaches wherein the mounting shroud (640) includes a first recess and a second recess (See Annotated Fig. 6A above; first and second recesses in socket (640)), said first recess and said second recess configured to receive a portion of said first lip member and said second lip member therein (first and second recesses of socket (640) are structurally capable of receiving the set of snaps (530)).
Regarding claim 9, Gordon teaches wherein said central attachment member (coupling mechanism (520)) is movable in an inwards and outwards direction upon subjection to pressure so as to facilitate engagement of the first lip member and second lip member with the first recess and second recess (end of coupling mechanism (520) having set of snaps (530) is structurally capable of moving in inwards and outwards directions to facilitate engagement of the set of snaps (530) within the first and second recesses of socket (640)).
Regarding claim 10, Gordon teaches a visor assembly (Figs. 6 & 6A; visor (510) and socket (640)) that is configured to be releasably secured to a helmet (Abstract) so as to shield a face of a wearer of the helmet (visor (510) is structurally capable of shielding a face of a wearer) wherein the visor assembly comprises: a visor body (visor (510)), said visor body having an upper surface and a lower surface (See Annotated Fig. 6 above; upper and lower surfaces of visor (510)), said visor body having a front end and a rear end (See Annotated Fig. 6 above; front and rear ends of visor (510)), said visor body having a left perimeter edge (See Annotated Fig. 6A above; left edge of visor (510)), a right perimeter edge (right edge of visor (510)) and a front perimeter edge (front edge of visor (510)) being contiguously formed so as to define a shape of the visor body (edges are contiguously formed and define shape of visor (510)); a mounting shroud (socket (640)), said mounting shroud being operably secured to a front area of the helmet (Figs. 6A & 6; socket (640) is operably secured to a front area of helmet), said mounting shroud having a central portion (central opening (650) of socket (640)), said central portion having a first recess and a second recess (See Annotated Fig. 6A above; first and second recesses in socket (640)), said first recess and said second recess being opposedly located on said central portion of said mounting shroud (first and second recesses in central opening (650) of socket (640) are opposedly located from one another); a central attachment member (coupling mechanism (520)), said central attachment member being contiguously formed with said visor body (coupling mechanism (520) is coupled to body of visor (510); See Col. 3, lines 28-29), said central attachment member having a first end (end of coupling mechanism (520) attached to visor body (510)) and a second end (end of coupling mechanism (520) having set of snaps (530)); wherein the central attachment member further includes a first lip member and a second lip member (Fig. 5; set of snaps (530)), said first lip member and said second lip member being perpendicular to said central attachment member (set of snaps (530) extend out perpendicular to end of coupling mechanism (520)), said first lip member and said second lip member being operable to engage said first recess and said second recess of said central portion of said central attachment member (set of snaps (530) engage corresponding first and second recesses in central opening (650) of socket (640); Col. 3, lines 38-39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,715,534 to Mobley; US 5,533,211 to Mehrens; US 4,519,099 to Kamiya et al.; US 20170265558 to Sakemiller; and US 2007/0011794 to Wang Lee are all directed to headwear having visor assemblies that are removably securable to the headwear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732